    0:21-cv-00345-DCC-PJG           Date Filed 08/25/21      Entry Number 16        Page 1 of 1




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION

SHARON PEACH,                                 )    Civil Action No. 0:21-cv-345-DCC-PJG
                                              )
                       Plaintiff,             )
                                              )
       v.                                     )
                                              )
KILOLO KIJAKAZI,1                             )
Acting Commissioner of                        )
Social Security Administration,               )
                                              )
                       Defendant.             )

                                             ORDER

       AND NOW, this 25th day of August, 2021, upon consideration of the Defendant’s Motion

to Remand and any response thereto, it is hereby

       ORDERED that the Defendant’s motion is granted and this action is remanded to the

Commissioner for further evaluation under the fourth sentence of 42 U.S.C. § 405(g).



                                                      s/Donald C. Coggins, Jr.
                                                      Honorable Donald C. Coggins, Jr.
                                                      United States District Judge

August 25, 2021
Columbia, South Carolina




1
  Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021. Pursuant
to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be substituted,
therefore, for Andrew Saul as the defendant in this suit. No further action need be taken to continue
this suit by reason of the last sentence of section 205(g) of the Social Security Act, 42 U.S.C. §
405(g).
